Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated March 22, 2022 is acknowledged.
Claims 1, 3, 5, 8-11 and 14-16 are pending.
Claims 2, 4, 6, 7, 12 and 13 are cancelled.
Claims 1, 5, 9-11, 14 and 15 are currently amended.
Claim 16 is new.
Claims 1, 3, 5, 8-11 and 14-16 as filed on March 22, 2022 are pending and under consideration to the extent of the elected species, e.g., the species of calcium binding substance is carnitine and the species of substance that changes protein structure is allantoin.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Guth are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) by Giorgetti are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a content of the polymer” is properly “the content of the polymer” antecedent basis for the property of the content is implicit to the recitation of a polymer and “a total weight” is properly “the total weight”.  Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment\
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beiersdorf (DE 20-2006-002355 U1, published May 24, 2006, as evidenced by the Google translation, of record) in view of Guth et al. (US 2005/0100519, published May 12, 2005, of record).
Beiersdorf is applied herewith on the elected embodiment

	Beiersdorf teaches cosmetic compositions comprising glycerol triacetate useful for prophylaxis, treatment and care of dry skin (application to skin of a subject in need of treatment thereof) (title; abstract; paragraphs [0006], [0105]; claims).
	The compositions further comprise 0.001 to 5 wt% carnitine (claims 3 and 4; paragraphs [0011]-[0014]), as required by instant claims 3, 9, 14 and 15.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The compositions further comprise urea (claims 6 and 7; paragraphs [0015]-[0016]), as required by instant claim 5.  The exemplary urea face creams (DE, page 22/29; translation, page 16/24) comprise urea (Harnstoff), allantoin and carnitine (Carnitin) (reproduced in part):

    PNG
    media_image1.png
    264
    562
    media_image1.png
    Greyscale

	The compositions further comprise 0.01 to 5 wt% allantoin (claims 8 and 9; paragraphs [0017]-[0018]), as required by instant claims 10, 14 and 15.  The compositions further comprise creatine (claims 16 and 17; paragraphs [0025]-[0026]).
	The compositions further comprise 0.00001 to 5 wt% hyaluronic acid (claims 38 and 39; paragraphs [0047]-[0048], [0093]), as required by instant claims 11, 14 and 15.
	The compositions have a pH of 3 to 8 (claim 80; paragraph [0098]), as required by instant claims 8 and 16.
	Although Beiersdorf teaches treatments for dry skin which at least implicitly suggests skin in need of exfoliation, Beiersdorf does not expressly teach such as required by claim 1.
This deficiency is made up for in the teachings of Guth.
Guth teach topical L-carnitine compositions for administration (application) to improve (skin of a subject in need thereof) or prevent deleterious skin conditions (e.g., epidermal exfoliation and loss of skin elasticity), exfoliate skin, accelerate skin turnover, and/or lighten skin (title; abstract; paragraphs [0009]-[0010], [0012]; claims, in particular, claims 11 and 12).  Guth teach L-carnitine exfoliates skin (paragraph [0006]).  Guth teach compositions comprising about 0.1 to 20 wt% L-carnitine (paragraph [0023]).  Guth teach the compositions have a pH of about 6.5 to 7.5 (abstract; claims 2, 3, 14-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the cosmetic compositions of Beiersdorf comprising carnitine for skin exfoliation as taught by Guth because carnitine exfoliates skin. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s position that the cited references do not teach, for instance, a content of 0.001 to 1 wt% polymer material because Beiersdorf fails to teach the amount of hyaluronic acid and carbomer (e.g., Beiersdorf, paragraph [0093]) is acknowledged but not found persuasive because as set forth in the rejections of record Beiersdorf teaches the compositions may comprise 0.00001 to 5 wt% hyaluronic acid.  To the extent that hyaluronic acid is also disclosed in paragraph [0093] as a species of thickening agent, the alternatively recited thickening agent xanthan gum is used in creams 41-45 in amounts of (reproduced in part):

    PNG
    media_image2.png
    74
    671
    media_image2.png
    Greyscale

It is reasonable to conclude suitable amounts of thickening agent range from about 0.1 to 0.5 wt% of the compositions.  In further support of this presumption, alternatively recited Carbopol® (carbomer) polyacrylate thickening agents are used in emulsions 26-30 in amounts of (reproduced in part):

    PNG
    media_image3.png
    43
    679
    media_image3.png
    Greyscale

	Applicant’s allegation of surprising and unexpected results of the very small amount of polymer material newly claimed citing to Table 4 and Figure 3 is acknowledged but not found persuasive because the disclosed / exemplary compositions differ from those claimed.  That is, the compositions of Table 4 appear to be drawn to a composition comprising circumscribed amounts of gluconolactone, allantoin and cellulose nanofiber in some apparently undisclosed base composition.  There is no basis for extrapolating results for an exemplary composition to the genus of compositions claimed which do not require gluconolactone or allantoin or cellulose nanofiber.  Nor it is not seen how Table 4 evidences the criticality of the amount of cellulose nanofiber because Figure 3 shows Experimental group 31 – the composition of which falls within the scope of the claims -- to achieve about the same results as the control group.  Nonetheless, in the interest of compact prosecution it is noted that cellulose nanofiber is known to “enable deeper skin penetration by different active substances” (e.g., last paragraph of page 160 of Ludwicka et al. “Medical and cosmetic applications of bacterial nanocellulose,” Bacterial NanoCellulose, Chapter 9, copy provided).  
	Applicant’s citation to the pH and paragraphs [6]-[8] of the specification is acknowledged but not found persuasive because it is not seen how the background of the disclosure evidences the criticality of the pH of claims 8 or 16, particularly in view of the fact that at least Guth suggest the pH of carnitine exfoliants appear to yield improved results at higher pH values (e.g., paragraph [0006], “L-carnitine exfoliates skin more effectively and faster in a topical composition at a pH of 7 than a similar composition at a pH of 4, 5 or 6”).  The disclosure of Guth appears to be consistent with Applicant’s disclosed results in Table 5 drawn to carnitine at pH 7.  
	Because Applicant’s results appear to be expected in view of the teachings of the prior art of record, it cannot be concluded that Applicant’s results weigh toward the non-obviousness of that which is currently claimed.  See generally MPEP 716.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 8-11 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of copending Application No. 17/260,724 in view of Johansson et al. (US 7,297,668, published November 20, 2007, of record) and Beiersdorf (DE 20-2006-002355 U1, published May 24, 2006, as evidenced by the Google translation, of record). 
	The instant claims are drawn to a method of skin exfoliation comprising the application of a composition comprising 0.001 to 20 wt% of a substance inclusive of carnitine,  0.001 to 10 wt% of a substance inclusive of allantoin and 0.001 to 1 wt% of a polymer inclusive of hyaluronic acid.  The composition may further comprise urea.  The pH of the composition may range from 5 to 7.5. 
	The copending claims are drawn to a method of skin exfoliation comprising the application of a composition comprising 0.001 to 20 wt% of a substance inclusive of carnitine.  The pH of the composition may range from 5 to 8.
	The instant claims are therefore a species of the copending claims and are an obvious variant of the conflicting claims in view of the prior art because Johansson teach allantoin and urea are art-recognized skin exfoliative and/or skin polishing materials used in methods wherein the composition is applied and then worked into the skin (title; abstract; claims; column 2, lines 11-15; column 3, lines 28-47).  Johansson further teach the amount of these materials ranges from 1 to 15 wt% (column 4, lines 10-16) and that these materials further comprise polymers in amounts of at least about 1 wt% (column 3, line 48 through column 4, line 7).  It is prima facie obvious to combine two compositions known for the same purpose.  Additionally and/or alternatively, as elaborated supra Beiersdorf disclose carnitine compositions further comprising allantoin, urea and polymers inclusive of hyaluronic acid as instantly claimed and as such in view of Beiersdorf and Johansson the instant claims are an obvious variant of the copending claims. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s statement that the double patenting rejections overcome in view of the amendment of the claims is acknowledged but not found persuasive.  Applicant’s request that the rejection be held in abeyance is acknowledged but is denied because rejections cannot be held in abeyance.  See generally MPEP 804.  This is because Applicant is expected to include, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.  See MPEP 714.12.   Therefore, the provisional double patenting rejection is properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ludwicka et al. “Medical and cosmetic applications of bacterial nanocellulose,” Bacterial NanoCellulose, Chapter 9, 2016

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633